


110 HR 4212 IH: To authorize the Administrator of the Small Business

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4212
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mr. Cramer introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To authorize the Administrator of the Small Business
		  Administration to deem certain small business concerns qualified HUBZone small
		  business concerns.
	
	
		1.Authority for Administrator
			 of Small Business Administration to deem certain small business concerns
			 qualified HUBZone small business concerns
			(a)Waiver
			 authoritySection 3(p)(5) of the Small Business Act (15 U.S.C.
			 632(p)(5)) is amended by adding at the end the following new
			 subparagraph:
				
					(D)Waiver for
				certain small business concernsThe Administrator may deem a small business
				concern a qualified HUBZone small business concern if the small business
				concern has certified in writing to the Administrator (or the Administrator
				otherwise determines, based on information submitted to the Administrator by
				the small business concern, or based on certification procedures, which shall
				be established by the Administration by regulation) that—
						(i)the small business
				concern is not a HUBZone small business concern under paragraph (3);
						(ii)the principal
				office of the small business concern is located in a census tract that is
				adjacent to a HUBZone;
						(iii)not fewer than
				35 percent of the employees of the small business concern reside in a HUBZone;
				and
						(iv)the small
				business concern meets the criteria under—
							(I)subclauses (II) and
				(III) of subparagraph (A)(i); and
							(II)subparagraph
				(A)(ii).
							.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to the treatment of a small business concern beginning on the date that
			 is 90 days after the date of the enactment of this Act.
			
